DETAILED ACTION

1.        The present application is being examined under the pre-AIA  first to invent provisions. 

This action is responsive to the Preliminary Amendment filed 08/23/2021.

Claims 18-37 are presented for examination. Claims 1-17 have been cancelled. Claims 18-37 have been added. Claims 18, 24, and 31 are independent Claims. 

Specification


2.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The cross reference related to the application cited in the specification must be updated (i.e., update the relevant status, with PTO serial numbers or patent numbers where appropriate). Appropriate correction is required.  





Information Disclosure Statement



3.        The Applicant’s Information Disclosure Statements filed 12/09/2021 have been received, entered into the record, and considered. 

Drawings



4.	The drawings filed 08/23/2021 are accepted by the examiner.



Claim Rejections - 35 USC § 101

5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 24-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Claims 24-30 recite “at least one computer-readable storage medium.”   The broadest reasonable interpretation of a claim drawn to a computer readable storage medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable storage medium.  See Ex parte Mehwerter, App. No. 2012-007692 (PTAB 2013)(precedential). 
The Specification fails to provide a definition of computer readable storage medium that excludes transitory propagating signals.  Thus, the recited “at least one computer-readable storage medium” is interpreted to include nonstatutory subject matter (e.g., signals, carrier waves, etc.).  

The Examiner suggests amending the above claims to explicitly exclude signals (e.g., by adding the phrase “non-transitory”) to obviate the rejection.  


Double Patenting


6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 18-37 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-23 of US Patent No. 11102325.

 	Although the conflicting claims are not identical, they are not patentably distinct from each other because claims claims 1-23 of US Patent No. 11102325 contain every element of claims 18-37 and of the instant application and thus anticipate the claim of the instant application.  Claim of the instant application therefore are not patently distinct from the earlier patent claims and as such is unpatentable over obvious-type double patenting.  A later application claim is not patently distinct from an earlier claim if the later claim is anticipated by the earlier claim.  
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)”. ELI LILLY AND COMPANY vs. BARR LABORATORIES INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).


As to claim 18:
Claim 1 of  US Patent No. 11102325 B2 teaches a method of operating an intermediary server to provide web content to clients (a method in a server for dynamically transforming web content… the rendered HTTP response to the Internet client), the method comprising: 

manipulating web content to reduce a loading time of the web content at a client (each applied transformation instruction includes logic to locate and manipulate at least an identified portion of the content, wherein at least one of the set of transformation instructions is a client-side script transformation instruction that modifies a client-side script included in the content), wherein the manipulating comprises: 

receiving a request from the client for first web content of the web content (receiving, at the server from an Internet client, an HTTP request to be performed on a web resource); 

obtaining the first web content of the web content from a server hosting the first web content (analyzing, by the server, content of the web resource); 

editing the first web content to generate edited first web content, wherein the editing the first web content comprises injecting into the first web content additional instructions that, when processed by the client, reduce the loading time of the web content at the client (applying, by the server, a set of one or more of a plurality of transformation instructions on a set of one or more identified portions of the content of the resource, wherein each applied transformation instruction includes logic to locate and manipulate at least an identified portion of the content, wherein at least one of the set of transformation instructions is a client-side script transformation instruction that modifies a client-side script included in the content); and 

providing the edited first web content to the client as a response to the request (rendering, by the server, an HTTP response that includes: a portion of the content that was not manipulated by the set of one or more transformation instructions, and the modified client-side script; and transmitting, by the server, the rendered HTTP response to the Internet client).

As to the remaining claims 19-37, they are also rejected under obvious type double patenting as stated in claim 18 above. 

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)”. ELI LILLY AND COMPANY vs. BARR LABORATORIES INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).


Claim Rejections - 35 USC § 102

7.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim 18-37 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Murray (US 7921353 B1).

The Murray reference was cited by Applicant in the IDS, filed 12/09/2021. 

As to Claim 18:
Murray teaches a method of operating an intermediary server to provide web content to clients (a method and system for dynamically loading content to a portion of a native global page on a client at runtime; Abstract), the method comprising: 

manipulating web content to reduce a loading time of the web content at a client (a client-side JavaScript Engine in asynchronous communication with a server-side Injector servlet. The client-side JavaScript engine manages the events on the client and forwards requests to the server-side component which may be a servlet, JSF component or static resource which exists in the same domain as the original request page. The JavaScript engine may be used in combination with a server-side Injector servlet which manages the events on the server and responds to the requests from the client-side JavaScript Engine using asynchronous communication. The data returned by the server-side Injector servlet are dynamically loaded into the webpage on the client so that the data when executed, executes within a global scope of the webpage on the client; Col. 1, line 66-Col.2, line 15), wherein the manipulating comprises: 

receiving a request from the client for first web content of the web content; obtaining the first web content of the web content from a server hosting the first web content (Col. 2, lines 39-65: the JavaScript Engine is configured to receive and handle a request that is triggered by an event at the client. The request includes a plurality of content parameters that define a type of resource required from the server and the portion of the native global page from which the content request originated. The JavaScript engine, in turn, includes a dynamic content receipt handler, a resource parser and a resource executioner. The dynamic content receipt handler is configured to receive a server side resource that includes a plurality of components associated with the request based on the content parameters; Col. 4, lines 53-64: When the content of A and/or B need(s) to be updated or loaded, a request for appropriate resource is sent from the client 100 to a server 200 asynchronously. The server 200 returns a plurality of components in the form of HTMLs, CSSs, and JavaScripts in response to the request. The plurality of components are then identified, loaded, associated with the appropriate region of the webpage 101, evaluated and executed so that the contents may be rendered in the appropriate region of the webpage 101); 

editing the first web content to generate edited first web content, wherein the editing the first web content comprises injecting into the first web content additional instructions that, when processed by the client, reduce the loading time of the web content at the client (the JavaScript engine 110 includes a script in the form of a resource parser 120. The resource parser 120 is capable of interacting with other objects on the client 100, including the DCRH 11.5. In one embodiment of the invention, the resource parser 120 is a JavaScript object. The resource parser 120 is configured to receive the plurality of components from the DCRH 115, parse the plurality of components, identify a first set of components and inject the first set of components into a region associated with the portion of the native global page, in the order they are received from the server 200. In one embodiment, the first set of components, defined by HTMLs, embedded CSSs and embedded JavaScripts associated with the content for the portion of the native global page 101, are retrieved using Asynchronous JavaScript and XML (AJAX) interactions and injected using JavaScript manipulations of the HTML document (dynamic HTML techniques). The request from the client 100 identifies the portion and provides the necessary information to the resource parser 120 to enable successful injection of the identified first set of components into the appropriate region for the portion; Col. 7, lines 17-47); and 

providing the edited first web content to the client as a response to the request (the server 200 receives the HTTP GET request from the JavaScript engine 110 on the client 100 and analyzes the request. The Injection servlet 210 identifies the appropriate resource that can service the request. The identified resource may include a plurality of components, such as resource.html, resource.css and resource.js, available to the Injection servlet 210 on the server 200. The Injection servlet 210 extracts and forwards the identified plurality of components that define the server-side resource to the JavaScript engine 110, in response to the request. The Injection servlet 210 may forward the identified components individually or may pool the plurality of components into a pooled response and forward the pooled response as a dynamic page 170 to the client 100; Col.9, line 65-Col.10, line 10).

As to Claim 19:
Murray teaches injecting into the first web content instructions that, when processed by the client (Col. 6, lines 16-39), cause the client to perform: identifying a first link in the first web content indicating second web content of the web content, obtaining at least some of the second web content, loading the at least some of the second web content, and in response to a user activating the first link to the second web content, displaying to the user the at least some of the second web content previously obtained and loaded (Col. 6, line 40-Col.7, line 16). 

As to Claim 20:
Murray teaches the instructions injected into the first web content cause the client to obtain the at least some of the second web content without receiving a request from a user for the second web content (Col. 4, line 65-Col.5, line 10). 

 As to Claim 21:
Murray teaches the instructions injected into the first web content cause the client to identify, from among a plurality of links to other web content included within the first web content, a subset of links each indicating further web content of the web content, and to perform the obtaining and loading for each further web content indicated by each link of the subset of links (Col. 7, lines 49-67 and Col. 8, lines 25-43). 
As to Claim 22:
Murray teaches the instructions injected into the first web content cause the client to identify the subset of links, of the plurality of links included within the first web content, by identifying links the user is likely to select (Col. 8, lines 25-43). 

As to Claim 23:
Murray teaches the second web content comprises an HTML page  (HTML; Col. 4, lines 39-64). 

As to Claim 24:
Refer to the discussion of Claim 18 above for rejection. Claim 24 is the same as Claim 18, except Claim 24 is a computer-readable storage medium Claim and Claim 18 is a method Claim. 

As to Claim 25:
Murray teaches removing some web content of the first web content (Col. 7, lines 49-67); and injecting the additional instructions comprises injecting instructions that, when processed by the client, cause the client to obtain and load the some web content following loading of the first web content (Col. 4, line 65-Col.5, line 10).As to Claim 26:
Murray teaches injecting the additional instructions that cause the client to obtain and load the some web content following loading of the first web content comprises injecting additional instructions that cause the client to obtain and load the some web content in response to completing loading of the edited first web content (Col. 4, line 65-Col.5, line 10).As to Claim 27:
Murray teaches injecting the additional instructions that cause the client to obtain and load the some web content following loading of the first web content comprises injecting additional instructions that cause the client to obtain and load the some web content in response to the client being operated to display a portion of the first web content that corresponds to the some web content that was removed (Col. 7, lines 49-67).As to Claim 28:
Murray teaches the first web content comprises an HTML document including a link to a separate web content file (Col. 7, lines 17-47); editing the first web content comprises removing from the HTML document the link to the separate web content file (Col. 7, lines 49-67); and injecting the additional instructions into the first web content comprises injecting into the HTML document at least some instructions included within the separate web content file (Col. 8, lines 11-24).As to Claim 29:
Murray teaches the separate web content file comprises formatting instructions to affect display on the client of content described in the HTML document (Col. 9, lines 10-47); and injecting into the HTML document the at least some instructions included within the separate web content file comprises injecting the formatting instructions into the HTML document (Col. 8, lines 11-24).As to Claim 30:
Murray teaches the separate web content file comprises script instructions for execution by the client (Col. 2, lines 37-65); and injecting into the HTML document the at least some instructions included within the separate web content file comprises injecting at least some of the script instructions into the HTML document (Col. 8, lines 11-24).
As to Claim 31:
Refer to the discussion of Claim 18 above for rejection. Claim 31 is the same as Claim 18, except Claim 31 is an apparatus Claim and Claim 18 is a method Claim. 

As to Claim 32:
Murray teaches the first web content comprises an HTML document (Col. 7, lines 17-47); and editing the first web content comprises removing an instruction from the HTML document (Col. 7, lines 49-67). 

As to Claim 33:
Murray teaches removing an attribute from an element of the HTML document (Col. 7, lines 49-67).

As to Claim 34:
Murray teaches injecting the instruction into a different part of the HTML document from which the instruction was removed document (Col. 8, lines 11-24).
As to Claim 35:
Murray teaches injecting one or more instructions describing an object that, when displayed by the client, obscures display of other content of the first web content (Col. 8, lines 44-62).
 As to Claim 36:
Murray teaches the first web content comprises a first file having a first file size; and editing the first web content comprises removing from the first web content a reference to the first file; and injecting the additional instructions comprises replacing the reference to the first file with a reference to a second file having a second file size, the second size being less than the first file size (Col. 11, lines 31-67).



As to Claim 37:
Murray teaches injecting the additional instructions that, when processed by the client, reduce the loading time of the web content at the client comprises injecting the additional instructions that, when processed by the client, reduce the loading time of the web content at the client as compared to a loading time at the client of the web content without the additional instructions (Col. 6, lines 16-39 and Col. 7, lines 17-37).

Conclusion


8.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.

	Contact information


9.	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MAIKHANH NGUYEN whose telephone number is (571) 272-4093. The examiner can normally be reached on Monday-Friday (9:00 AM – 5:30 PM). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached at (571)272-8352.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MAIKHANH NGUYEN/Primary Examiner, Art Unit 2176